Title: From Thomas Jefferson to Vergennes, 16 August 1786
From: Jefferson, Thomas
To: Vergennes, Charles Gravier, Comte de



Sir
Paris Aug. 16. 1786.

I take the liberty of repeating what I had the honor of mentioning to your Excellency yesterday, that, by order of the state of Virginia, a contract has been made in France for 3400. stand of arms, as many cartouch boxes with their accoutrements, and that I am yet to purchase as much gunpower, gunflints and Cartridge paper as will, with the arms and cartouch boxes, employ the sum of 180,000 livres, to which this purchase is directed to extend in the whole. I am now to ask the favor of a permission to export these articles from the port of Bourdeaux, except the Cartouch boxes which, being made at Paris, will be exported from Havre.
Permit me here also to ask the letter to his majesty’s minister at Copenhagen to support the application of the Chevalier Paul Jones to that court for satisfaction for the prizes taken by him, carried into a port of Denmark, and delivered by the order of that court to the English.
I have the honour to be with sentiments of the most perfect esteem & respect, your Excellency’s most obedient and most humble servant,

Th: Jefferson

